Judgment, Supreme Court, Bronx County, rendered on November 24, 1971, convicting the defendant of criminal possession of a dangerous drug in the sixth degree and sentencing her to a reformatory term of imprisonment, unanimously reversed, on the law, and vacated, and the case-remanded to the Criminal Term of Supreme Court, Bronx County, for resentencing. It is apparent that on the date of sentencing, the defendant was a narcotics addict. In addition the defendant was adjudicated a youthful offender, which mandated commitment to the Narcotics Addiction Control Commission {People v. Littlejohn, 40 A D 2d 633). However, at the date of sentence, the commission was not accepting criminal defendants. At this time, the facilities of the commission are available and the defendant should accordingly be resentenced (cf. People v. Goldenberg, 40 A D 2d 613). Concur — Stevens, P. J., McGivern, Kupferman, Lane and Capozzoli, JJ.